Citation Nr: 0627194	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-06 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Henry J. Cook, III, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to July 
1967.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans' Affairs (VA), Regional Office (RO), which denied 
entitlement to the requested benefit.  The veteran testified 
at a personal hearing at the RO in March 2003.  In November 
2004, he testified before the undersigned at a Video 
Conference hearing.  In December 2004, the Board remanded 
this issue for additional evidentiary development.  The case 
is again before the Board for further appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's DD-214 does not show that he had received any 
combat badges or wounds.  His military occupational specialty 
(MOS) was inventory management specialist; he worked in 
supply.

The veteran has contended that he served in Vietnam and 
Thailand as part of a team that manned classified radar 
stations that directed B-52 bombing runs.  He was sent first 
to Vietnam as part of replacements for men he said had been 
killed prior to his arrival.  He stated that, because the 
sites in Vietnam kept coming under attack, he was transferred 
to Thailand from March to May 1967, where he was the only 
supply personnel.  He was responsible for obtaining all the 
supplies necessary to maintain the site, often flying into 
and out of "hot zones" which were subject to enemy fire.  
He said that there were occasions when mistakes in guiding 
the bombers were made and innocent civilians had been killed.  
He has stated that he has suffered from PTSD, with associated 
guilt, over his involvement in the deaths of others.

The objective evidence of record includes the veteran's 201 
file, which included an assessment of his job performance for 
the period from April 4 to May 20, 1967 (when he was in 
Thailand).  It was noted that he had been temporarily 
assigned to the location as the only "supply personnel" for 
a critical, classified mission.  Many of his accomplishments 
were classified, but he was the sole supply man for a multi-
million dollar electronic operation.  

The veteran also submitted articles about the Air Force's 
Vietnam Air Campaign.  These articles referred to the 
Strategic Air Command's (SAC) Radar Bomb Scoring System, 
which was used to guide bombing pilots to their targets.  
When the target was near, a countdown would be initiated and 
the bombs released on the controller's "hack."  These radar 
units were deployed to Vietnam.  They were secret and 
classified units.  The veteran testified in March 2003 that 
this was the type of unit that he was with during his 
service.  He also submitted photographs consistent with his 
statements of being stationed at Dalat and in remote sites.

The veteran's statements are consistent with the objective 
evidence of record.  They reflect that he served as the sole 
"supply personnel" with a classified unit in Thailand that 
was described in the 201 file as an "electronic operation."  
The Board therefore finds that the veteran's assignment 
(association) with the radar bombing unit has been 
established, and that the activities/events of the radar 
bombing unit (as described by the veteran) have been 
verified.  However, there is no evidence showing that the 
veteran worked outside his MOS as a "controller" for the 
radar unit, or that this activities with the unit involved 
guiding bombs to their target.

The question thus arises in this case as to whether such a 
stressor, showing indirect involvement with bombing by B-52's 
(serving as the sole supply personnel) and which did not 
demonstrate that the veteran had been engaged in combat with 
the enemy, is sufficient to result in the later development 
of PTSD.  The veteran does have multiple diagnoses of PTSD of 
record.  Of note, when he was examined by VA in April 2002, 
he gave a history of being an integral part of a radar 
bombing site that planned, directed, deployed, and evaluated 
B52 bombing runs.  He told the examiner that he was directly 
involved in this manner with the destruction of civilian 
towns and the deaths of thousands of innocent civilians.  
This examination diagnosed PTSD and noted the above-described 
stressor as the source of his symptoms.  The examiner 
commented that "[b]ased on his military record and 
interview, it is evident he has experienced life-threatening 
situations, and indirectly witnessed highly disturbing events 
involving violent death to the enemy, as well as Vietnamese 
villages and innocent people due to his role in the action of 
the B52 bombers."  

It is unclear whether this examiner had the veteran's 
personnel records and 201 file at the time of the examination 
or whether he was aware of the veteran's scope of involvement 
with radar bombing operations.  He also provided no 
explanation as to how indirect involvement such as the 
veteran's in the role of the bombers could lead to the 
development of PTSD symptoms.  These deficiencies in the 
record must be corrected prior to a final determination of 
the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be afforded a 
complete VA psychiatric examination.  The 
examiner must review the entire claims 
file, to include the personnel records and 
the 201 file, in conjunction with the 
remand, and the examiner must indicate in 
the examination report that the claims 
file has been so reviewed.  The examiner 
must render an opinion as to whether the 
veteran's stressor, that is, indirect and 
remote involvement with B-52 bombing 
raids, is a sufficient stressor to result 
in the development of PTSD.  

All special studies deemed necessary must 
be conducted.  A complete rationale for 
the opinion expressed must be provided. 



The veteran must be informed of the 
importance of reporting to the scheduled 
examination and of the consequences of 
failing to so report.  See 38 C.F.R. 
§ 3.655 (2005).

2.  Once the above-requested development 
has been completed, the veteran's claim 
for service connection for PTSD must be 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
claims file must then be returned to the 
Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

